Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-19 recite a composition and a method for stabilizing oxygen in a liquid solution used for the quality control or calibration of an oxygen sensor, wherein the composition comprises a sugar or sugar alcohol and an amino acid in addition to oxygen. The specification only describes and provides evidence that amino acids comprising arginine and ornithine can sufficiently stabilize oxygen in a liquid solution, not any and all amino acids, as broadly recited in claims 1-19. See the Example in paragraphs 0040-0042 in the specification which only describes the use of a liquid solution comprising the amino acids arginine and ornithine. In addition, the specification only describes glucose as being the sugar or sugar alcohol in the composition, not any and all sugars. See the Example in paragraphs 0040-0042 in the specification which only describes the use of a liquid solution comprising glucose as the sugar. No other evidence is provided in the specification that other amino acids can be used to stabilize a composition comprising oxygen, and that other sugars can be included in the composition to be stabilized besides glucose. Therefore, it is not clear that Applicants had possession of the full scope of the claimed invention, as broadly recited in claims 1-19, at the time the application was filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 1, the phrase “an amount sufficient to stabilize the oxygen” is indefinite since it is not clear what is meant by “stabilize”. Does this phrase mean an amount which prevents a loss of oxygen from the composition? Without knowing what “stabilize” means in this phrase, one of ordinary skill in the art would not know what constitutes an amount of the amino acid to include in the composition in order to perform this function. See this same problem with the phrase “a stabilizing amount of an amino acid” on line 2 of claim 13. It is not clear what constitutes being a “stabilizing amount”. 
On line 2 of claim 3, the phrase “extended room temperature storage” is indefinite since it is not clear what amount of time constitutes being “extended” in this phrase. See this same problem in claim 15.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-4, 6-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uretsky et al (US 2016/0025754).
Uretsky et al teach of an aqueous calibration or quality control composition for calibrating sensors in an analytical instrument (claims 11-12 and 19). In one embodiment, the aqueous composition comprises oxygen, carbon dioxide, glucose in a concentration between 170-190 mg/dL (which is in the range of 27-750 mg/dL of glucose recited in claims 6 and 18), blood urea nitrogen (BUN) in a concentration between 8-12 mg/dL (which is in the range of 4.5-200 mg/dL recited in claim 7), salts such as sodium, potassium, calcium and chloride (claim 8), and an amino acid such as lysine (claims 2 and 14) in a concentration of about 10 mM or 10 mmol/L (which is in the range of 0.5-11 mmol/L of amino acid as recited in claims 4 and 16). See paragraphs 0052-0053 of Uretsky et al where this multianalyte reference or calibration solution is disclosed. The composition has a pH of 6.8 (which is in the range of 6.6 to 7.7 recited in claim 9). Uretsky et al teach of comparing the composition which does not contain an amino acid such as lysine therein (i.e. normal formulation) and the composition which does contain an amino acid such as lysine (10 mM lysine formulation) (see paragraph 0053 in Uretsky et al), and teach that the composition containing lysine is significantly more stable in terms of pH control than the composition not containing lysine. Uretsky et al teach that including an amino acid in the aqueous calibration or quality control solution serves to control the generation of urea degradation products that may affect the composition’s pH, and therefore serves to stabilize the pH of the solution upon storage. The amino acid can be one of lysine, arginine, ornithine, taurine, histidine or threonine (claims 2 and 14). Uretsky et al teach that the calibration solution containing each of oxygen, a sugar such as glucose and an amino acid such as lysine is stored in a closed system (claim 10), and remains stable over an extended room temperature storage period (i.e. is stable for one year at a temperature in a range from 18-32oC, which includes room temperature, claims 3 and 15). See the abstract, and paragraphs 0002-0003, 0005, 0034, 0037, 0040-0043, 0046, 0052-0053 and 0066 in Uretsky et al.
Uretsky et al fail to teach that the amino acid included in the aqueous calibration or quality control composition serves to stabilize the oxygen present in the composition, and is present in the composition in an amount which is sufficient to stabilize the oxygen. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the amino acid in the aqueous calibration or quality control composition taught by Uretsky et al in an amount which stabilizes the oxygen in the composition since the composition taught by Uretsky et al can include oxygen therein (i.e. the composition is “tonometered with carbon dioxide and oxygen”, see paragraph 0052 in Uretsky et al), one of ordinary skill in the art would desire to stabilize the oxygen in the composition so that the composition does not have to be stored at a refrigerated temperature, and Uretsky et al teach that the amino acid (i.e. lysine) is included in the composition in an amount of about 10 mmol/L, which is an amount that inherently stabilizes oxygen in the composition since this amount is within the concentration range of the amino acid included the composition of the instant invention which serves to stabilize oxygen. 
12.	Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uretsky et al (US 2016/0025754) in view of Shin et al (US 2004/0137633, submitted in the IDS filed on April 2, 2021). For a teaching of Uretsky et al, see previous paragraphs in this Office action. Uretsky et al fail to teach that the oxygen in the aqueous calibration or quality control composition is present in an amount of from about 25 mmHg to about 650 mmHg. 
Shin et al teach of an aqueous composition used for calibrating an oxygen sensor of an electrochemical sensor system. In one embodiment, the aqueous composition comprises about 100 mmHg oxygen or about 180 mmHg oxygen (between 25-650 mmHg oxygen as recited in claims 5 and 17), about 150 mg/dl of glucose, salts such as sodium, potassium and calcium, and a concentration of choline which is sufficient to reduce a rate of loss of oxygen content in the composition (see paragraphs 0040 and 0041 in Shin et al). The aqueous composition has a pH of 6.9. Shin et al teach that the composition is stored in a sealed, closed and evacuated package to prevent gases from permeating out of the container. The aqueous composition is used to calibrate an oxygen sensor of an analytical instrument, and Shin et al teach that such analytical instruments often measure a plurality of analytes in a sample or solution in addition to oxygen such as chloride ions, potassium ions, sodium ions, glucose, creatinine and urea (see paragraph 0003 in Shin et al). See paragraphs 0003, 0007, 0021, 0040, 0049-0051, 0053 and 0058, and the claims of Shin et al. 
Based upon the combination of Uretsky et al and Shin et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include oxygen in the aqueous calibration or quality control composition taught by Uretsky et al in an amount of from about 25 mmHg to about 650 mmHg since Shin et al teach that in similar types of aqueous calibration solutions having both oxygen and glucose therein, it is advantageous to include the oxygen in an amount between 25 mmHg and 650 mmHg (i.e. specifically about 100 mmHg or 180 mmHg) since this amount is at a level which is sufficient to calibrate an oxygen sensor. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Manzoni et al who teach of a method for calibrating an instrument for measuring blood gases; Conlon et al who teach of a method for packaging an oxygen reference solution containing oxygen, glucose, urea and salts therein; and Yamanouchi et al who teach of a composition containing oxygen, glucose and an amino acid. 









14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 9, 2022